          Case 1:19-cr-00256-NONE-SKO Document 249 Filed 10/02/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00256-NONE-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   Carlos Javier Felix LOPEZ (1)                      DATE: October 19, 2020
     David Michael MARIN (2),                           TIME: 1:00 p.m.
15   Angel DELGADILLO, Sr. (3),                         COURT: Hon. Shiela K. Oberto
16   Demar Edward MARSHALL (5),
     Armando Acosta TORO (8),
17   Rodrigo SAVALZA (9),
     Jose Guadalupe BOJORQUEZ (10),
18   Monica GUTIERREZ (11),
     Julio Cesar MORENO Garcia (12),
19
                                  Defendants.
20
21
            This case is set for status conference on October 19, 2020. On May 13, 2020, this Court issued
22
     General Order 618, which suspends all jury trials and extends the Courthouse closure in the Eastern
23
     District of California until further notice. This and previous General Orders were entered to address
24
     public health concerns related to COVID-19.
25
            Although the General Orders address the district-wide health concern, the Supreme Court has
26
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
27
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
28
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00256-NONE-SKO Document 249 Filed 10/02/20 Page 2 of 5


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless
10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

25 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

26 pretrial continuance must be “specifically limited in time”).
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00256-NONE-SKO Document 249 Filed 10/02/20 Page 3 of 5


 1 ///

 2 ///

 3 ///

 4 ///

 5                                              STIPULATION

 6         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 7 through defendant’s counsel of record, hereby stipulate as follows:

 8         1.      By previous order, this matter was set for status on October 19, 2020.

 9         2.      By this stipulation, defendant now moves to continue the status conference until February

10 17, 2021, and to exclude time between October 19, 2020, and February 17, 2021, under Local Code T4.

11         3.      The parties agree and stipulate, and request that the Court find the following:

12                 a)     The government has represented that the discovery associated with this case is

13         voluminous and includes many thousands of hours of wiretap calls, hundreds of hours of video,

14         hundreds of investigative reports, hundreds of pictures, and extensive other evidence. This case

15         was a multi-agency wiretap investigation that lasted nearly a year. All of this discovery has been

16         either produced directly to counsel and/or made available for inspection and copying.

17                 b)     Counsel for defendant desires additional time consult with his/her client, to

18         review the current charges, to conduct further investigation and research related to the charges, to

19         review discovery, to discuss potential resolution, to evaluate potential pretrial motions.

20                 c)     Counsel for defendant believes that failure to grant the above-requested

21         continuance would deny him/her the reasonable time necessary for effective preparation, taking

22         into account the exercise of due diligence.

23                 d)     The government does not object to the continuance.

24                 e)     Based on the above-stated findings, the ends of justice served by continuing the

25         case as requested outweigh the interest of the public and the defendant in a trial within the

26         original date prescribed by the Speedy Trial Act.

27                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

28         et seq., within which trial must commence, the time period of October 19, 2020 to February 17,

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00256-NONE-SKO Document 249 Filed 10/02/20 Page 4 of 5


 1          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 2          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 3          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 4          interest of the public and the defendant in a speedy trial.

 5          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9
10
     Dated: October 1, 2020                                   MCGREGOR W. SCOTT
11                                                            United States Attorney
12
                                                              /s/ JEFFREY A. SPIVAK
13                                                            JEFFREY A. SPIVAK
                                                              Assistant United States Attorney
14

15
     Dated: October 1, 2020                                   /s/ Ernest Lutz
16                                                            Ernest Lutz
17                                                            Counsel for Defendant
                                                              Carlos Lopez (1)
18

19   Dated: October 1, 2020                                   /s/ Eric Kersten
                                                              Erick Kersen, Assistant Federal
20                                                            Defender
                                                              Counsel for Defendant
21                                                            David Marin (2)
22
     Dated: October 1, 2020                                   /s/ Martin Taleisnik
23
                                                              Martin Taleisnik
24                                                            Counsel for Defendant
                                                              Angel Delgadillo, Sr. (3)
25

26   Dated: October 1, 2020                                   /s/ Barbara O’Neill
                                                              Barbara O’Neill
27                                                            Counsel for Defendant
                                                              Demar Marsha (5)
28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00256-NONE-SKO Document 249 Filed 10/02/20 Page 5 of 5

     Dated: October 1, 2020                          /s/ Kevin Rooney
 1                                                   Kevin Rooney
                                                     Counsel for Defendant
 2
                                                     Armando Toro (8)
 3

 4   Dated: October 1, 2020                          /s/ Annette Smurr
                                                     Annette Smurr
 5                                                   Counsel for Defendant
                                                     Rodrigo Savalza (9)
 6

 7   Dated: October 1, 2020                          /s/ Roger Wilson
                                                     Roger Wilson
 8                                                   Counsel for Defendant
 9                                                   Jose Bojorquez (10)

10
     Dated: October 1, 2020                          /s/ Dan Harralson
11                                                   Dan Harralson
                                                     Counsel for Defendant
12                                                   Monica Gutierrez (11)
13   Dated: October 1, 2020                          /s/ John Meyer
                                                     John Meyer
14                                                   Counsel for Defendant
15                                                   Julio Moreno Garcia (12)

16
                                         FINDINGS AND ORDER
17

18
     IT IS SO ORDERED.
19

20 Dated:     October 2, 2020                            /s/   Sheila K. Oberto   .
                                                UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      5
30    PERIODS UNDER SPEEDY TRIAL ACT
